BERANEK, Judge,
dissenting.
I respectfully dissent. In this case the trial court allowed plaintiff to present the testimony of an expert witness over the defendant’s objection. This witness had not formed an opinion until the Friday before the Monday of the trial. Plaintiff had not answered defendant’s interrogatories propounded early in the case as to the opinions of experts which plaintiff intended to call. Under the circumstances I believe the Court should not have allowed the expert to testify and would, therefore, reverse for a new trial.